Citation Nr: 0319989	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  95-11 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for chronic lumbar 
syndrome, currently evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Keith D. Snyder, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to April 
1976, from May 1989 to September 1989, from October 1989 to 
March 1990, and from April 1990 to August 1991 with 
additional periods of active duty for training and/or 
inactive duty training.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1994 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the 10 percent 
evaluation for the service-connected chronic lumbar syndrome.  
In June 1996, the RO granted a 20 percent evaluation.  In a 
March 1998 Board decision, the Board granted a 40 percent 
evaluation, and denied an evaluation in excess of 40 percent 
for chronic lumbar syndrome.

The veteran appealed the March 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2000, the Court vacated the Board decision as to the 
denial of the evaluation in excess of 40 percent, stating 
that the Court had been placed on notice that there was 
evidence in VA's possession that might be relevant to the 
veteran's claim for an increased evaluation, and for the 
Board's failure to address whether the veteran warranted an 
extraschedular evaluation.  

In September 2000, when the case was returned to the Board, 
it remanded the claim for additional development and 
adjudicative action consistent with the Court's March 2000 
determination.  The case has been returned to the Board for 
further appellate review. 


REMAND

The Board regrets that another remand is necessary.  
Following the September 2000 remand, evidence was associated 
with the claims file, which indicated that the veteran had 
been in an automobile accident in February 1994, which 
possibly injured his low back.  Specifically, in a June 1995 
private medical record, a physician, Dr. W. Lynn Stringer, 
stated the following, in part:

In summary, this man suffers from chronic 
cervical strain as a result of his 
automobile accident in February of 1994.  
He also has degenerative disc disease and 
a small disc herniation at L4-5, also a 
result of the same accident.  

(Emphasis added.)  A separate March 1994 magnetic resonance 
image (MRI) of the lumbar spine indicates that the veteran 
had had "recent trauma."  The radiologist diagnosed a 
herniated disc at L4-5 on the left side.  The March 1994 MRI 
came from the Methodist Medical Center in Jackson, 
Mississippi.

The Board finds that the records from that medical center 
would be relevant in adjudicating the veteran's claim for an 
increased evaluation for the service-connected chronic lumbar 
syndrome.  Additionally, it finds that an attempt to obtain 
any other private medical records from Dr. W. Lynn Stringer 
should be made.

Additionally, the Board notes that the criteria for 
evaluating degenerative disc disease of the lumbar spine 
changed in September 2002.  The veteran should be informed of 
the new criteria.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain the medical 
records from the Methodist Medical 
Center, 1850 Chadwick Drive, Jackson, 
Mississippi, 39204-3404.  Specifically, 
please obtain complete clinical records, 
including x-rays from that facility from 
1992 to the present.  Additionally, the 
RO should obtain any other medical 
records pertaining to treatment for the 
veteran by Dr. W. Lynn Stringer.

The veteran is asked to assist VA in 
obtaining these records by completing a 
VA Form 21-4142, Authorization and 
Consent to Release Information to VA, and 
to inform VA if he received treatment for 
residuals from the February 1994 
automobile accident at a medical 
facility, other than the Methodist 
Medical Center, to include if he was seen 
in an emergency room following the 
accident and/or had to undergo a physical 
examination for insurance purposes.

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

3.  Whether additional evidence is 
received or not, the RO should then 
readjudicate the claim for entitlement to 
an increased evaluation for chronic 
lumbar syndrome under the new criteria 
for Diagnostic Code 5293.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the veteran's VA claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided 
during the pendency of the appeal (here, 
the new criteria under Diagnostic Code 
5293).  An appropriate period of time 
should be allowed for response.

4.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



___________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


